Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 10, 2020                                                                                   Bridget M. McCormack,
                                                                                                                  Chief Justice

                                                                                                         David F. Viviano,
                                                                                                         Chief Justice Pro Tem
  160790(49)
                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                      Richard H. Bernstein
                                                                                                      Elizabeth T. Clement
  REID COWAN,                                                                                         Megan K. Cavanagh,
           Plaintiff-Appellant,                                                                                        Justices
                                                                   SC: 160790
  v                                                                COA: 345602
                                                                   Ct of Claims: 17-000091-NM
  STATE OF MICHIGAN, DEPARTMENT OF
  CORRECTIONS,
            Defendants,
  and

  EDWARD BARBER,
             Defendant-Appellee.
  _________________________________________/

         On order of the Chief Justice, the second motion of defendant-appellee to extend
  the time for filing his answer to the application for leave to appeal is GRANTED. The
  answer will be accepted as timely filed if submitted on or before March 23, 2020.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 March 10, 2020

                                                                              Clerk